18 N.Y.3d 878 (2012)
962 N.E.2d 782
939 N.Y.S.2d 291
2012 NY Slip Op 61195
In the Matter of JAHQUAVIUS W. ORANGE COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
QUANTERIA H., Appellant. (Proceeding No. 1.)
In the Matter of JEREMIAH W. ORANGE COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
QUANTERIA H., Appellant. (Proceeding No. 2.)
Motion No: 2011-1178
Court of Appeals of New York.
Submitted November 14, 2011.
Decided January 17, 2012.
Motion for leave to appeal dismissed for failure to demonstrate timeliness as required by Rules of the Court of Appeals (22 NYCRR) § 500.22 (b) (2).